DETAILED ACTION

Allowable Subject Matter
Claims 1-46 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: Please see reasons of allowance of US 10,808,964.
Dependent claim(s) 2-22, 24-39, 41-46 are allowed by virtue of their dependency from allowed claims 1, 23, and 40.

3.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TSION TUMEBO/
Primary Examiner, Art Unit 2875